

116 HR 4465 IH: Enhance School Safety Act
U.S. House of Representatives
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4465IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Mr. Tipton introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Elementary and Secondary Education Act of 1965 to allow local educational agencies to
			 use certain grant funds provided through the Student Support and Academic
			 Enrichment Program for school security measures, and for other purposes.
	
 1.Short titleThis Act may be cited as the Enhance School Safety Act. 2.Sense of CongressIt is the sense of Congress that giving local educational agencies the choice to use certain grant funds, provided through the Student Support and Academic Enrichment Program, for school security measures achieves the goals of providing all students with access to a well-rounded education, improving school conditions for student learning and safety, and ensuring a safe learning environment.
 3.Activities to support safe and healthy studentsSection 4108(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7118(5)) is amended—
 (1)in subparagraph (H), by striking or at the end; (2)in subparagraph (I), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (J)the purchase and use of school security measures, including security cameras and metal detectors..
			